Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-10  are pending.
Action on merits of claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 01/16/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “
a power signal structure configured to provide VDD power signals for each of the pixel units…; and “the driving chip is configured to supply the VDD power signals to each of the pixel units…” as recited in claim 1. And “a thin film transistor configured to drive the OLED device…” as recited in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203765, hereinafter as Lee ‘765) in view of Ma (CN107887421, hereinafter as Ma ‘421).
Regarding Claim 1, Lee ‘765 teaches a display panel (OLED; [0053]), comprising:
a display area (Fig. 1, (DA); [0079]) and a non-display area (Fig. 1, (NDA); [0078]) positioned at a periphery of the display area; and 
a driving chip (120) disposed in the non-display area (see para. [0086]); wherein the display panel (OLED) comprises a base substrate (110; [0086], a plurality of pixel units arranged in a matrix disposed on the base substrate (110) (see abstract; para. [0008] and [0055]), and a power signal structure (see para. [0055]) configured to provide VDD power signals for each of the pixel units; wherein the power signal structure comprises a VDD power cable (160; [0078]) electrically connected to the driving chip (120) in the non-display area, a plurality of vertical VDD signal lines (144; [0076]) electrically connected to each of the pixel units between the pixel units, and a VDD lead-in portion (see Fig. 6) electrically connected to the VDD power cable and the VDD signal lines (144); wherein the driving chip (120) is configured to supply the VDD power signals to each of the pixel units through a path formed between the VDD power cable (160), the VDD lead-in portion, and the VDD signal lines (144); and wherein the power signal structure further comprises an insulating layer  (147; [0093]) disposed between the VDD lead-in portion and the VDD signal lines (144), the VDD lead-in portion is insulated from each of the VDD signal lines by the insulating layer (147) in the lower display area, and the VDD lead-in portion is electrically connected to each of the VDD signal lines through holes provided in the insulated layer in the middle display area.  

However, Ma ‘421 teaches the display area comprises a lower display area (Fig. 4, “A4”; [0060]), a middle display area (Fig. 4, “A3”; [0060]), and an upper display area (Fig. 4, “A2”; [0060]) that are gradually away from the driving chip.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ’765 by having a lower display area, a middle display area, and an upper display area that are gradually away from the driving chip in order to reduce the voltage drop on the power voltage signal line (see para. [0059] for improves the display uniformity of the display panel (see para. [0060]) as suggested by Ma ‘421.

Regarding Claim 2, Lee ‘765 teaches a plurality of longitudinal VDD (Fig. 6, (146); [0079]) longitudinal lead lines disposed corresponding to the VDD signal lines.  

Regarding Claim 3, Ma ‘421 teaches each of the VDD longitudinal lead lines (Fig. 8, (122); [0071]) extends from an end of the each of the VDD longitudinal lead lines which is electrically connected to the VDD power cable (121) to the middle display area (A3).  

Regarding Claim 4, Lee ‘765 teaches a plurality of longitudinal VDD longitudinal lead-in lines and a plurality of VDD lateral lead-in lines perpendicularly intersecting the VDD longitudinal lead-in lines (see Fig. 6).  



Regarding Claim 6, Lee ‘765 teaches the VDD lead-in portion is a full-surface structure (see Fig. 6).  

Regarding Claim 7, Lee ‘765 teaches the display panel is an organic light emitting diode (OLED) display panel (see para. [0007]-[0008] and [0010]).  

Regarding Claim 8, Lee ‘765 teaches each of the pixel units comprises an OLED device and a thin film transistor (T1/T2) configured to drive the OLED device (see Fig. 2); the thin film transistor comprises a source and a drain, and the OLED device comprises an anode electrically connected to the source and the drain (138/139; [0067]); and the anode (141; [0071]) is electrically connected to the source and the drain through the holes in the insulating layer (140; [0071]) (see Fig. 3).  

	Regarding Claim 9, Lee ‘765 teaches the VDD lead-in portion belongs to a second source/drain metal layer provided on the insulating layer (see Fig. 3).  

	However,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the VDD signal lines that can be arranged in any order, thus the VDD signal lines are disposed in the same layer as the source and the drain, and belong to a first source/drain metal layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 10, Lee ‘765 teaches the VDD lead-in portion belongs to a second source/drain metal layer provided on the insulating layer (see Fig. 3).  
Thus, Lee ‘765 and Ma ‘421 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the VDD lead-in portion is disposed in the same layer as the source and the drain, and belongs to a first source/drain metal layer”. 
	However,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the VDD lead-in portion that can be arranged in any order, thus the VDD lead-in portion are disposed in the same layer as the source and the drain, and belong to a first source/drain metal layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zeng (US 2019/0157377 A1)			
Sato (US 2015/0263049 A1)
Kubota (US 2008/0197778 A1)		
Kim (US 2006/0255726 A1)
Choi et al. (US 2005/0179625 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829